DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed December 27, 2021. Claims 1-5, 8-15 and 18-20 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 102/103
 	On pages 8-9 of the Remarks, Applicant argues that Kim does not teach processing the base layer of the SDR image using a first neural network and processing the detail layer of the SDR image using a second neural network; however, the Examiner disagrees. Kim teaches in [p][0036] the jointly optimizes using  ITM CNN and feature extraction in detail and base layers in Fig 4A. The Examiner have considered Applicant's others arguments but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 9, 11-12, 14 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub No.: 20210166360) in view of Liu  et al (Single-Image HDR Reconstruction by Learning to Reverse the Camera Pipeline). 
	As to independent claim 1, Kim discloses a  method (method for inverse tone mapping – see [p][0001]), comprising: receiving a standard dynamic range (SDR) image (low dynamic range input image – see Fig. 5b and [p][0050]); decomposing the SDR image into a base layer of the SDR image and a detail layer of the SDR image (guided filter for multiplicative input decomposition creating a base layer and the other predicts the detail layer – see [p][0050-0051]); processing the base layer of the SDR image using a first neural network (ITM CNN jointly optimizes– see [p][0036] and feature extraction in base layer in Fig 4A) to generate a base layer of a high dynamic range (HDR) image (note that the base prediction is then multiplied element-wise to obtain the final HDR image – see [p][0050-51]); processing the detail layer of the SDR image using a second neural network (ITM CNN jointly optimizes – see [p][0036] and feature extraction in detail layer in Fig 4A) to generate generating a detail layer of the HDR Kim does not expressly disclose processing the combined HDR output using a third fully neural network to generate the HDR image.
 	Liu discloses a method for high dynamic range (HDR) image from a
single low dynamic range including processing the combined HDR output using a third fully neural network to generate  the HDR image (see Fig.4 – where the neural network processing the sobel response and the soft histogram maps are processed by a neural network with fully connected layer).
 	Kim and Liu  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified the method for inverse tone mapping of Kim to include the high dynamic range (HDR) image from a single low dynamic range of Liu   for leveraging the domain knowledge of the LDR image formation pipeline for designing network modules and learning to reverse the imaging process to restore visually
pleasing details for a wide variety of challenging scenes (see section 5, [p][001]). Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 4, Kim teaches the method, wherein generating the detail layer of the HDR image includes processing the detail layer of the SDR image using a neural 
 	
 	As to claim 9, Kim teaches the method, wherein decomposing the SDR image includes: filtering the SDR image to generate the base layer of the SDR image (see [p][0050]); and dividing the SDR image by the base layer of the SDR image to generate the detail layer of the SDR image (see Fig 5B and [p][0050]).

 	As to claim 11, this claim from claim 1, only in that claim 1 is method whereas claim 11 is a device, and the limitations a communication interface, and a processor configured to perform operations are additional recited. 
 	The combination of Kim and Liu as a whole discloses an inverse tone mapping apparatus (see [p][0001] of Kim) comprising a communication interface (network – see [p][0062] of Kim), and a processor (a microcomputer – see [p][0061] of Kim) configured to perform operations are additional recited. Therefore combining Kim and Liu would meet the claim limitations for the same reasons as previously discussed in claim 1.

 	Claims  14 and 19 are rejected for the same reasons as set forth in the rejection of the claims 4 and 9, as claims 4 and 9 are method claims for the system claimed in claims 14 and 19.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Kim et al (Pub No.: 20210166360) in view of Liu  et al (Single-Image HDR Reconstruction by Learning to Reverse the Camera Pipeline) further in view of Xie et al (NPL titled: Partial Convolution Based Multimodal Autoencoder for Art Investigation).
 	As to claim 2, Kim teaches the method wherein the first neural network is a fully convolutional autoencoder neural network (see [p][0041), however, does not expressly disclose the third neural network is another fully convolutional autoencoder neural network. Liu disclose the third neural network is another fully convolutional autoencoder neural network (see Fig 4).  Note the discussion above; the combination of Kim and Liu as a whole does not expressly disclose the second neural network is a partially convolutional autoencoder neural network,.
 	Xie discloses a method including  the  second neural network is a partially convolutional autoencoder neural network (see section 3). 
 	Kim, Xie and Liu  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified the method for inverse tone mapping of Kim as modified by Liu to include the method of Xie to enforced that the convolution result is not changed in the region where all elements are valid inputs (see section 3.1, [p][001]).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 12 is rejected for the same reasons as set forth in the rejection of the claim 2, as claim 2 is method claim for the device claimed in claim 12.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Kim et al (Pub No.: 20210166360) in view of Liu  et al (Single-Image HDR Reconstruction by Learning to Reverse the Camera Pipeline) further in view of Xie et al (NPL titled: Partial Convolution Based Multimodal Autoencoder for Art Investigation) as applied to claim 2 further in view of EILERTSEN  et al (HDR image reconstruction from a single exposure using deep CNNs). 
 	As to claim 3, the combination of Kim, Xie and Liu as a whole does not teach the method, wherein the neural network is an autoencoder network trained to convert an encoded representation of the base layer of the SDR image to the base layer of the HDR image by decoding an encoded representation of the base layer of the SDR image. 
 	EILERTSEN  discloses a HDR reconstruction from a single exposure including wherein the neural network is an autoencoder network trained to convert an encoded representation of the base layer of the SDR image to the base layer of the HDR image by decoding an encoded representation of the base layer of the SDR image (Autoencoder architectures transform the input to a low-dimensional latent representation, and a decoder is trained to reconstruct the full-dimensional data – see section 3.2 [p][001]).
 	Kim, Liu, Xie and EILERTSEN  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified the method for inverse tone mapping of Kim  as modified by Liu and Xie to include the HDR reconstruction from a single exposure of EILERTSEN for reconstructing HDR images from low dynamic range 

 	Claim 13 is rejected for the same reasons as set forth in the rejection of the claim 3, as claim 3 is method claim for the device claimed in claim 13.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Kim et al (Pub No.: 20210166360) in view of Liu  et al (Single-Image HDR Reconstruction by Learning to Reverse the Camera Pipeline) in view of Xie et al (NPL titled: Partial Convolution Based Multimodal Autoencoder for Art Investigation) as applied to claim 2 further in view of Endo (NPL titled: Deep Reverse Tone Mapping).
 	As to claim 8, the combination of Kim, Xie and Liu, wherein the third neural network is trained to convert an encoded representation of the combined HDR output to the HDR image by decoding the encoded representation of the combined HDR output.
 	Endo discloses a deep reverse tone mapping wherein the third neural network is trained to convert an encoded representation of the combined HDR output to the HDR image by decoding the encoded representation of the combined HDR output (see Fig 5 – where encoder decoder architecture for the base or down-exposed and the detail or up-exposed images). 
Kim, Xie, Liu and Endo  are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added a deep reverse tone mapping of Endo  into the method for inverse tone mapping of Kim as modified by Xie and Liu for learning the relative changes of pixel values due to increased/decreased exposures using 3D deconvolutional networks, and reproduce not only natural tones without introducing visible noise but also the colors of saturated pixel (see abstract).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 18 is rejected for the same reasons as set forth in the rejection of the claim 8, as claim 8 is method claim for the device claimed in claim 18.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Kim et al (Pub No.: 20210166360) in view of Liu  et al (Single-Image HDR Reconstruction by Learning to Reverse the Camera Pipeline) further in view of Shao et al (NPL titled: Edge-preserving image decomposition via joint weighted least squares).
 	As to claim 10, the combination of Kim and Liu  as a whole, does not teach wherein filtering the SDR image includes filtering the SDR image using a weighted least squares (WLS) filter.
 	Shao discloses an image decomposition method including wherein filtering the SDR image includes filtering the SDR image using a weighted least squares (WLS) filter 
 	Kim, Liu and Shao are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the mage decomposition method of Shoa  into the image decomposition method of Kim as modified by Liu for taking an input image, compressing details or textures to guarantee that their amplitudes are smaller than those of edges, then detect salient edges and producing the final smoothed image which matches the overall shape of the input image element using a weighted least square framework (see section 3.1).  Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 20 is rejected for the same reasons as set forth in the rejection of the claim 10, as claim 10 is method claim for the device claimed in claim 20.

Allowable Subject Matter
8.	Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  None of prior art teaches or fairly suggest: further comprising: generating a mask; wherein processing the detail layer of the SDR image includes processing the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        March 1, 2022